Application denied. We have scrupulously examined the petition and answer and all of the affidavits presented on this motion for discipline. The charges are not supported by any tangible proof. The explanation of all of the incidents contained in these charges is complete and convincing. The charges are in such form, and the language is so intemperate, that, taken into consideration with former charges made by the same petitioner against the same respondent in 1926, we conclude they have no substance and are unfounded. They should, therefore, be dismissed. Present—■ Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ.